Citation Nr: 1737781	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for residuals of a left, little finger fracture. 

2. Entitlement to a compensable rating for lipoma removal scars on the right and left arms.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1986 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for lipomas on his upper body and back (other than lipomas of the arms) has been raised by the record during the May 2017 hearing.  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1. The evidence shows the Veteran suffers from degenerative arthritis, painful motion, swelling and stiffness in his left, little finger. 

2. The evidence shows that the Veteran experiences pain in the lipoma removal scars located on his right arm. 


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for fracture of the left, little finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

2. The criteria for a 10 percent rating for scars, right and left arm, status post lipoma removal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil jobs.  38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Residuals of Left Pinky Fracture

The Veteran is right hand dominant; thus, his left hand is considered a minor extremity for rating purposes.  His service-connected residuals of fracture of the left, little finger have been rated under Diagnostic Code 5230 for limitation of motion of the ring or little finger.  Under this code, a noncompensable evaluation is the maximum evaluation available for limitation of motion of the ring or little finger.  See 38 C.F.R. § 4.71.  Even with ankylosis, it is only entitled to a non-compensable evaluation, although it also must be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

In order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  Id.  Amputation of the fifth finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.

Also potentially applicable is Diagnostic Code 5003, which provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Code, a 10 percent rating is to be assigned each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

During service, the Veteran sustained a fracture to his left little finger while playing basketball in May 2007.  Urgent care records show he had swelling, but he was able to flex and extend the finger.  The examiner diagnosed a chip fracture of the left fifth PIP and provided a splint for the Veteran to wear.  

A review of the Veteran's treatment records shows the Veteran complained of pain and an inability to completely flex his finger.  Notes also show he had an acquired deformity of his left, little finger that was likely due to flexor ligament damage. 
A clinical note from a private hand surgery specialist, dated September 2010 discussed results of an x-ray of the left, pinky finger and it showed a healed fracture and some arthritic degeneration of the joint.  On physical examination, the PIP joint had range of motion to 65 degrees, DIP joint to 45 degrees. 

During the May 2017 hearing, the Veteran testified that he experienced pain in his left, pinky finger at a five-six out of 10, while working or doing chores.  He stated that a doctor told him he had arthritis and he may need surgery later in life.  He also pointed out that the October 2015 VA examiner did not complete a thorough exam; there were no measurements or x-rays taken, the Veteran simply answered several questions.  

The Veteran's first VA examination was conducted in October 2008 and he reported sustaining a fracture in his left, little finger while playing basketball that was treated with a splint for several weeks.  He also noted having stiffness and soreness in his little finger mainly with grabbing.  Physical examination showed range of motion in the PIP joint to 70 degrees of flexion and in the DIP joint to 30 degrees of flexion.  The finger was clinically straight and he had good grip strength.  There was no gap between the index finger and proximal transverse crease of hand on flexion. 

During the October 2015 VA examination, the Veteran reported stiffness and pain in his left, pinky finger when attempting to pick something up.  Examination showed no ankylosis of the finger joints, normal muscle strength in the hand (it was noted that he used his other four fingers to grip items).  Flare-ups produced pain but the examiner was unable to express the functional loss in terms of range of motion.  The examiner noted the Veteran exhibited pain on flexion of the finger and with palpation, and measured range of motion as follows:

Range of motion for the left thumb, index, long and ring fingers was normal.  Range of motion after repetitive motion was unchanged.

Range of motion for the left little finger MCP joint was to 90 degrees on flexion and to 9 degrees on extension; PIP was to 15 degrees on flexion and to 9 degrees on extension and DIP was to15 degrees on flexion and to 9 degrees on extension.  Range of motion after repetitive motion was unchanged.

Based on the foregoing, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected fracture to the left, little finger due to painful motion.  As noted above, Diagnostic Code 5230 provides a noncompensable rating for any limitation of motion in the little finger.  However, the September 2010 x-rays confirmed arthritis in the Veteran's finger and under Diagnostic Code 5003 limitation of motion that is noncompensable under another code, warrants a 10 percent rating.  Limitation of motion in the left, pinky finger was confirmed by range of motion testing during the October 2015 VA exam, as well as the Veteran's reports of swelling, stiffness and problems with his grip. 

A rating higher than 10 percent for his left, pinky finger is not warranted because there is no evidence of ankylosis or amputation.  Furthermore, a 10 percent rating is the maximum rating available under Diagnostic Code 5003's exception for limitation of motion.  Therefore, a 10 percent rating and no higher for the Veteran's residuals of a left, little finger fracture is granted.

Lipoma Removal Scars

The Veteran's scars are currently rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Code 7804.  In order for him to receive a compensable rating, the evidence must demonstrate that his residual scars exceed a combined area of 144 square inches (or 929 sq. cm), or is manifested by one or two scars that are painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2014).  Diagnostic Code 7804 also provides a 20 percent disability rating for three or four scars that are unstable or painful.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7801-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic 7805 (2016).

Service treatment records show the Veteran had several lipomas located on his right arm, which were biopsied and removed in March 1993. 

Following service, he underwent surgery again in 2011 to have lipomas removed on his left arm; notes show the incision healed well.  Later records show the presence of several lipomas on his arms; however, there was no further information on scars from the removal surgeries.  Records were silent as to complaints of pain or changes to his skin with respect to the scars.

During the May 2017 hearing, the Veteran testified that he began noticing the lipomas after he returned from Columbia and he underwent surgery to remove them in 1993.  He reported the lipomas returned even after surgery and according to his doctors, there was no viable treatment to prevent them.  He testified that the scars from the previous removal were not unstable but there was some pain from the scars on his right arm. 

The Veteran was afforded a VA examination for scars in October 2015.  He reported undergoing surgery in 1993 and 2010 to remove lipomas on the upper extremities.  On physical examination it was noted he had 2 scars on both of his left and right upper extremities.  The examiner indicated that the scars were not painful or unstable.  There were no scars on any other part of the body, including the head, face and neck.  
 
Based on the foregoing, the Board finds that the Veteran is entitled to a 10 percent rating based on painful scars from May 11, 2017.  The Veteran testified during the hearing that the scars located on his right arm were stable but were often painful and caused discomfort.  He is competent and credible to report his symptoms such as pain.  Furthermore, there is no evidence opposing his statements regarding his symptoms. 

A compensable rating is not warranted prior to May 11, 2017, because the October 2015 VA exam showed that all of his scars were stable and not painful.  A rating greater than 10 percent is not available unless the evidence shows three or more scars that unstable or painful, or scars covering an area 12 square inches or greater. 

Therefore, a 10 percent rating and no higher is warranted from May 11, 2017. 


ORDER

A 10 percent rating, but no higher, for the Veteran's residuals of a left, little finger fracture is granted.

A 10 percent rating, but no higher, from May 11, 2017, for scars, right and left arms, status post-lipoma removal is granted. 


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


